Citation Nr: 0634307	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-36 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for otitis 
media and mastoidectomy, right, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran had active service from May 1973 to April 1982.  
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDINGS OF FACT

1.  The veteran's service-connected otitis media and 
mastoiditis, right, is assigned a 10 percent rating, the 
maximum rating authorized under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6200.  

2.  There is no evidence the veteran suffers from 
complications such as labyrinthitis, facial nerve paralysis, 
or bone loss of skull due to service-connected otitis media 
and mastoiditis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected otitis media and mastoidectomy, right, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, DC 6200 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  
Service connection for otitis media and mastoidectomy, right, 
was granted with a 10 percent evaluation assigned under 
38 C.F.R. § 4.87, Diagnostic Codes 6200-6202, effective 
October 14, 1983.  See February 1984 rating decision.  This 
rating is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2006); February 1984 and December 2002 
rating decisions.  The veteran contends that he is entitled 
to a rating in excess of 10 percent due to numbness on the 
right side of his face (above and below the ear) as a result 
of the mastoidectomy, profuse daily drainage in his right 
ear, and dizziness when coming from a stooping to a standing 
position.  See September 2005 hearing transcript.  

The RO has already assigned the maximum schedular rating 
provided under 38 C.F.R. § 4.87, DC 6200.  As such, a rating 
in excess of 10 percent cannot be assigned under this 
diagnostic code.  Separate ratings are to be assigned, 
however, for hearing impairment and/or complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, if present.  See 38 C.F.R. § 4.87, DC 6200, Note 
(2006).  

The veteran has been granted separate ratings for hearing 
loss and tinnitus.  See August 1982, December 2002, and July 
2004 rating decisions.  There is no evidence that he suffers 
from labyrinthitis, facial nerve paralysis, or bone loss of 
skull so as to warrant the assignment of additional separate 
ratings.  See April 2006 VA compensation and pension (C&P) 
ear disease examination report; see also VA C&P audio 
examinations dated December 2002 and June 2004; November 2002 
VA C&P ear disease examination; otolaryngology clinic notes 
from the VA Medical Center (VAMC) in Birmingham between 
November 2002 and March 2004.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In response to the veteran's September 2002 claim, and prior 
to the issuance of the adverse rating decision that is the 
subject of appeal, the RO sent a section 5103(a) notice 
letter.  This letter, however, provided information regarding 
the necessary evidence to substantiate a claim for service 
connection rather than for increased rating, and did not 
fully inform the veteran of VA's duties to notify and assist.  
See November 2002 letter.  Proper section 5103(a) notice was 
sent to the veteran in a July 2005 letter that advised him of 
the necessary evidence to substantiate his claim for 
increased rating; that VA would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  A December 2003 statement of the case (SOC) had 
previously informed him of the need to send any pertinent 
evidence in his possession.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  

Although the September 2002 notice letter was augmented 
during the appeal, the veteran has not been prejudiced by the 
timing of the section 5103(a) notice, as he has been given 
content-compliant notice and an appropriate opportunity to 
participate in his claim and appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Nor has the veteran been 
prejudiced by VA's failure to provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection, as his claim for service connection 
was substantiated decades ago, he has not disagreed with the 
effective date of the award, and he was subsequently given 
notice and an opportunity to provide information and evidence 
concerning a higher rating.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded several appropriate VA 
examinations in connection with his claim.  The claim was 
remanded in March 2006 to effect further compliance with the 
duty to assist, and the remand instructions were complied 
with.  Furthermore, the record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 10 percent for service-
connected otitis media and mastoidectomy, right, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


